DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the amendment filed on 05/10/22.  Examiner acknowledged that claims 25-28 are currently amended.  Currently, claims 1-28 are pending.
The information disclosure statement (IDS) submitted on 05/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ross Alexander on 07/15/22.
The application has been amended as follows: 
Claim(s):
Claim 1 ln2, (currently amended) --a visible light sensing circuit comprising an image recording circuit--
Claim 1 ln3, (currently amended) --visible light sensing circuit --
Claim 2 ln2, (currently amended) --visible light sensing circuit --
Claim 7 ln1 (currently amended) --camera, and wherein the visible light sensing circuit comprises an image processor.--
Claim 16 ln2, (currently amended) --recording circuit of a visible light sensing circuit,--
Claim 16 ln3, (currently amended) --visible light sensing circuit--
Claim 17 ln2, (currently amended) --visible light sensing circuit--
Claim 21 ln2, (currently amended) --camera, and wherein the visible light sensing circuit comprises an image processor.--
Claim 25 ln4 (currently amended) -- recording circuit of a visible light sensing circuit,--
Claim 25 ln5 (currently amended) -- visible light sensing circuit--
Claim 26 ln3 (currently amended) -- 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-28 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a visible light sensing circuit comprising an image recording circuit configured to record at least one image of a space, wherein the visible light sensing circuit is configured to detect a vacancy condition in the space…a control circuit configured to disable the image recording circuit in response to the vacancy condition being detected." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-15 are allowed as being dependent on claim 1).
"…recording, via an image recording circuit of a visible light sensing circuit, at least one image of a space, wherein the visible light sensing circuit is configured to detect a vacancy condition in the space…disabling the image recording circuit in response to the vacancy condition being detected." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 16, (claims 17-24 are allowed as being dependent on claim 16).
"…record, via an image recording circuit of a visible light sensing circuit, at least one image of a space, wherein the image recording visible light sensing circuit is configured to detect a vacancy condition in the space…disable the image recording circuit in response to the vacancy condition being detected." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 25, (claims 26-28 are allowed as being dependent on claim 25).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Trundle (US 9064394).
Trundle discloses a camera is controlled to capture image of an area based on sensing event.  However, Trundle fails to disclose a visible light sensing circuit comprising an image recording circuit configured to record at least one image of a space, wherein the visible light sensing circuit is configured to detect a vacancy condition in the space…a control circuit configured to disable the image recording circuit in response to the vacancy condition being detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844